Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to amendment filed on 2/5/2021. Claims 22-31 are withdrawn. Claims 1 and 15 are independents. Claims 1-21 are currently pending.

Response to Argument
Applicant’s argument with respective to rejection to 1-21 under 35 U.S.C. 103 is persuasive. The rejection is withdrawn.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Sean S. Wooden Registration No. 43,997  on 3/12/2021.

BEGAIN AMENDMENT
Claim 1 (currently amended): A method of secure operator onboarding for secure multitenant operations of a distributed computing cluster, comprising:

initiating the network service call to a centralized directory server and authentication server, located in the network security domain, to authenticate the operator using the received credentials;
presenting a user interface to collect a plurality of configurable attestations from the operator;
storing the configurable attestations to a data store in the centralized directory server and authentication server;
initiating a series of asynchronous operations for the operator onboarding via the distributed computing cluster; and 
updating a metadata store in the distributed computing cluster to store metadata of the operator in the metadata store and to indicate to the operator that the operator onboarding is completed.

Claim 15 (currently amended): A non-transitory computer readable medium in a computing device that has a processor, the computing device coupled to a distributed computing cluster, the non- transitory computer readable medium having instructions for secure operator onboarding for secure multitenant operations of the distributed computing cluster, the instructions causing the processor to perform operations comprising:

initiating the network service call to a centralized directory server and authentication server, located in the network security domain, to authenticate the operator using the received credentials;
presenting a user interface to collect a plurality of configurable attestations from the operator;
storing the configurable attestations to a data store in the centralized directory server;
initiating a series of asynchronous operations for the operator onboarding via the distributed computing cluster; and 
updating a metadata store in the distributed computing cluster to store metadata of the operator in the metadata store and to indicate to the operator that the operator onboarding is completed.

22.	(Canceled).
23.	(Canceled).
24.	(Canceled).
25.	(Canceled).
26.	(Canceled).
27.	(Canceled).
28.	(Canceled).

30.	(Canceled).
31.	(Canceled).
END AMENDMENT

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement for allowance:
This communication warrants No Examiner's Reason for Allowance. Applicant’s Remarks of 1/7/2021 on pp. 10-13 makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). As such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday - Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/Examiner, Art Unit 2437                                                                                                                                                                                                        
/ALI S ABYANEH/Primary Examiner, Art Unit 2437